                          IN THE UNITED STA TES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

                                       No. 5:18-CR-263-FL-1


UNITED STA TES OF AMERICA                      )
                                               )
                       V.                      )                       ORDER
                                               )
TAMARA PERRY MCCAFFITY,                        )
                                               )
      Defendant.                               )


       This matter is before the court on the petitions of Wells Fargo Bank, N.A. [DE-36] ,

Coastal Federal Credit Union [DE-40], Dwayne Gray [DE-42] , the Wake County Revenue

Department [DE-44], Edward McCaffity [DE-48] , JPMorgan Chase Bank, National Association

[DE-51] , and the Orange County, Florida Tax Collector [DE-59] to determine interests in

property subject to forfeiture, to wit: real property with the street address of 11222 Empire Lakes

Drive, Raleigh, North Carolina; real property with the street address of 5 Elmridge Court,

Durham, North Carolina; and real property with the street address of 648 Crystal Lane Bay,

Orlando, Florida, see Prelim. Order of Forfeiture as to Real Prop. [DE-29]. The petitions have

been resolved by agreement, and the Government will recognize the interests of petitioners in the

following priority:

        1. The costs incurred by or on behalf of the United States Marshals Service for the

seizure, maintenance, forfeiture and sale of the property shall be paid in full in priority to any

other claim or interest, as provided by 21 U.S.C. § 881(e)(2)(A)(i).

        2. The United States recognizes and will pay any past-due state or local real property

taxes as well as the pro rata state or local real property taxes owing from January 1, 2019,

through the date of entry of a final order of forfeiture.
       3. The United States recognizes the liens of Wells Fargo Bank (as a first lien on the

11222 Empire Lakes Drive, Raleigh, North Carolina property); Coastal Federal Credit Union (as

a second lien on the 11222 Empire Lakes Drive, Raleigh, North Carolina property); and JP

Morgan Chase Bank (as a first lien on the 5 Elmridge Court, Durham, North Carolina property).

       4. The United States, Dwayne Gray, and Edward McCaffity have entered a Settlement

Agreement with regards to their respective interests. Pursuant to that Agreement, Dwayne Gray

is to be paid the fixed sum of $115,000.00 from the net proceeds of the sale of the 11222 Empire

Lakes Drive, Raleigh, North Carolina property, or to the extent such proceeds are insufficient,

then from the net proceeds of the sale of the 648 Crystal Bay Lane, Orlando, Florida property.

Edward McCaffity will receive nothing from the sale of the 11222 Empire Lakes Drive, Raleigh,

North Carolina property, but shall receive some of the net proceeds of the sale of the 648 Crystal

Bay Lane, Orlando, Florida property, as set forth with particularity in the Response to Third-

Party Petitions [DE-66] and the Settlement Agreement.

       Accordingly, the petitions of Wells Fargo Bank, N.A. [DE-36], Coastal Federal Credit

Union [DE-40], the Wake County Revenue Department [DE-44], JPMorgan Chase Bank,

National Association [DE-51], Dwayne Gray [DE-42] , Edward McCaffity [DE-48] , and the

Orange County, Florida Tax Collector [DE-59] are allowed as set forth above. The United

States shall file the proposed Final Order of Forfeiture as to each property within fourteen (14)

days of the date of this order. The August 23, 2019 hearing to adjudicate the interests in the

forfeited property is terminated.

       SO ORDERED, this the         _rt_ day of August 2019.

                                                      Robert B. Jones,~
                                                      United States Magistrate Judge

                                                  2
